number release date id office uilc cca_2009100715121035 ------------ from -------------------- sent wednesday october pm to -------------------- cc subject re ftc question creditable foreign_income_taxes are not deductible under sec_164 if the taxpayer elects the foreign_tax_credit under sec_901 for the taxable_year see sec_275 it may be that the taxpayer does the add-back you refer to as a book-to-tax adjustment to reverse out a financial_accounting tax reserve note that the gaap tax reserve would include anticipated future liabilities and would be a different number than the amount of foreign_income_taxes paid_or_accrued in the current tax_year for which deduction is denied under sec_275 the current foreign tax paid_or_accrued may also be a different number than the amount of general limitation foreign_tax_credit allowed in the current_year which may be either less than the current_year amount of creditable_foreign_taxes due to the limitation or more than the current_year taxes if there is allowable carryover of excess_credits under c bottom line taxable_income is not reduced by the amount of any creditable_foreign_taxes paid_or_accrued nor by the amount of the allowable foreign_tax_credit in any year in which the foreign_tax_credit is claimed no deduction for creditable taxes is taken in either the numerator foreign source taxable_income in the separate sec_904 category or the denominator worldwide taxable_income of the sec_904 limitation fraction which is used to compute the allowable foreign_tax_credit in the separate category for the taxable_year we'd be glad to help figure out what is going on in the case you described if this summary doesn't help fyi the provision for allocation and apportionment of deductible taxes is pincite e which applies in computing the amount of taxable_income in the general limitation category or in any other statutory_grouping creditable foreign_income_taxes are deductible under these rules only if the taxpayer elects to deduct them under sec_164 instead of claiming the credit under sec_901 hope this helps -------------------- -----------------------
